            Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Charles Atkinson and Rhonda Atkinson,

                          Plaintiff,                Case No.

 v.

 American Automotive Association, and Complaint and
 Norwegian Cruise Line,               Demand for Jury Trial

                          Defendants.


                                          COMPLAINT

       Charles Atkinson and Rhonda Atkinson (“Plaintiffs” or “the Atkinsons”), by and through

their attorneys, Kimmel & Silverman, P.C., alleges the following against American Automotive

Association (“AAA”) and Norwegian Cruise Line (“Norwegian”) (collectively “Defendants”):

                                        INTRODUCTION

       1.      Plaintiffs’ Complaint includes counts asserted under Pennsylvania’s Unfair Trade

Practices and Consumer Protection Law, 73 P.S. § 2011, et seq. (“UTPCPL”) and common law

claims of unjust enrichment, conversion and fraudulent misrepresentation.

                                 JURISDICTION AND VENUE

       2.      Plaintiffs are both residents of the Commonwealth of Pennsylvania, who at all times

relevant hereto, resided in Armstrong County.

       3.      Defendant AAA is headquartered in the State of Florida.

       4.      Defendant Norwegian is headquartered in the State of Florida.

       5.      Plaintiffs seek actual damages, statutory damages, treble/punitive damages and

attorneys’ fees and costs, which in their totality, are in excess of $75,000.00.


                                                      1
              Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 2 of 9




        6.      Therefore, pursuant to 28 U.S. Code § 1332, diversity jurisdiction exists.

        7.      The acts and omissions described herein occurred primarily in this District, where

Plaintiffs reside.

        8.      Furthermore, Plaintiffs incurred their damages within this District.

        9.      Accordingly, venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        10.     Plaintiffs are natural persons who at all times relevant hereto, resided in Ford City,

Pennsylvania.

        11.     Defendant AAA is a national organization that provides insurance, travel planning

and other services to members.

        12.     Defendant AAA maintains its headquarters at 1000 AAA Drive, Suite 28,

Heathrow, Florida 32746.

        13.     Defendant Norwegian is an international corporation that offers patrons travel and

leisure services, including cruise vacations.

        14.     Defendant Norwegian maintains its headquarters at NCL Corporation Ltd 7665

Corporate Center Dr. Miami, FL 33126.

        15.     Defendants acted through their agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

        16.     Mr. and Mrs. Atkinson are a married couple.

        17.     The Atkinsons are both senior citizens.

        18.     For years, the couple has enjoyed taking vacations together, especially cruises.

        19.     For purposes of background, Mr. Atkinson’s health has declined in recent years.


                                                       2
             Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 3 of 9




       20.     In early 2019, the Atkinstons decided they wanted to embark on one final cruise

together while they still were able to do so.

       21.     Accordingly, on or around January 31, 2019, using AAA as a travel service, Mr.

and Mrs. Aktinson purchased two tickets on a Norwegian cruise ship that was scheduled to travel

to Hawaii in April of 2020.

       22.     Upon booking the cruise, Plaintiffs paid an initial deposit of $100.00.

       23.     On or around November 20, 2019, the Akinsons made a final payment to AAA in

the amount of $7,272.34 for the Norwegian cruise to Hawaii. A true and correct copy of the

redacted check is attached as Exhibit “A.”

       24.     The Atkinsons are not a rich couple and that purchase was quite a substantial

payment for them to make.

       25.     In March of 2020, the COVID-19 Pandemic spread globally.

       26.     As a result of the Pandemic, Norwegian cancelled the subject cruise. A true and

correct copy of the letter advising of the cancellation is attached as Exhibit “B.”

       27.     Rather than returning the funds paid when it became apparent services could not be

rendered, Norwegian instead offered a “future credit” to the Atkinsons. (See Ex. B.)

       28.     That future credit had little value to the couple, as the planned cruise was scheduled

for a time where it would likely be their last.

       29.     Further, during the spring of 2020, while Covid-19 was rampant, the thought of a

“future credit” on a cruise ship was thoroughly unappealing and of no value to Plaintiffs.

       30.     Furthermore, Mr. Atkinson’s health continued to decline.

       31.     Accordingly, even without a global pandemic, a future cruise is impracticable.

       32.     On or around May 20, 2020, Norwegian wrote Plaintiffs again. (A true and correct

copy of the May 20, 2020 letter is attached as Exhibit “C.”)
                                                     3
              Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 4 of 9




        33.      In the May 2020 correspondence, Norwegian advised that patrons who did not wish

to receive the “future cruise credit” could obtain a refund within 90 days of completing an online

form. (Ex. C.)

        34.      Plaintiffs were initially relieved that they would be refunded their hard earned

money, which was paid for a vacation they could not take.

        35.      Plaintiffs entered their information onto the website in order to procure the refund.

        36.      Sadly, the Atkinsons learned the assurance from Norwegian was a

misrepresentation.

        37.      In or around August of 2020, the couple was devastated to learn from Norwegian

that the refund they were promised was not going to materialize.

        38.      Accordingly, the Atkinsons contacted AAA with the hope of securing their refund.

        39.      In a phone conversation in or around August of 2020, AAA told the Atkinsons that

AAA would be able to return the money paid for the cancelled cruise.

        40.      AAA then assured Mrs. Atkinson a check would issue to return their payment.

        41.      Plaintiffs waited patiently.

        42.      In or around September of 2020, when Mrs. Atkinson called AAA for a status

update, AAA informed her that she would not be refunded and apologized that AAA had been

“misinformed”.

        43.      As a proximate result of the foregoing, Plaintiffs became overcome with sadness

anger, despair and a sense of hopelessness.

        44.      The refusal to provide the promised refund caused financial harm to Plaintiffs.

        45.      Plaintiffs believe and therefore aver that Defendants attempted to take advantage

of the fact that Plaintiffs were elderly.



                                                      4
               Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 5 of 9




       46.       The ordeal has caused Plaintiffs sadness distress, sleep loss and physical symptoms

of anxiety and grief.

       47.       Defendants’ acts and omissions were knowing, reckless, willful, wanton and

intentional.



                             COUNT I
                       VIOLATIONS OF THE
  PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION
                      LAW 73 P.S. § 2011, et. seq.

       48.       Plaintiffs restate, re-allege, and incorporate herein by reference the preceding

paragraphs as though the same were fully set forth herein.

       49.       Defendants’ conduct constitutes unfair deceptive business acts or practices under

Pennsylvania’s Unfair Trade Practices and Consumer Protection Law, 73 P.S. § 2011, et seq.

(“UTPCPL”).

       50.       It is a violation of UTPCPL to engage in any other fraudulent, deceptive or unfair

conduct.

       51.       The act of withholding consumer funds paid for a specific service while not

providing said service was in itself deceptive and unfair.

       52.       Furthermore, Defendants made the representation that Plaintiffs would have the

option of receiving a refund and that Plaintiffs would receive a refund.

       53.       Plaintiffs relied to their detriment upon said representation.

       54.       Plaintiffs did not receive a refund.

       55.       As a result of Defendants’ unfair and deceptive conduct, Plaintiffs suffered

damages.

       56.       Defendants’ conduct was willful and outrageous, rendering treble damages

                                                        5
             Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 6 of 9




appropriate.

       WHEREFORE, Plaintiffs request the Court enter judgment in their favor for damages,

treble damages, attorneys’ fees and costs, interest and any other relief the Court renders

appropriate.



                                        COUNT II
                                   UNJUST ENRICHMENT
       57.     Plaintiffs restate, re-allege, and incorporate herein by reference the preceding

paragraphs as though the same were fully set forth herein.

       58.     Defendants have benefitted from their unlawful acts by retaining the payments

used to purchase cruise tickets, which have been cancelled. Retention of those monies under these

circumstances is unjust and inequitable because Defendants charged consumers full price for

travel and fees for travel/cruise that became impracticable.

       59.     Because Defendants’ retention of the non-gratuitous benefits conferred by

Plaintiffs is unjust and inequitable, Defendants must pay restitution to Plaintiffs for their unjust

enrichment, as ordered by the Court.

       60.     Defendants’ conduct was reckless, egregious and outrageous.

       WHEREFORE, Plaintiffs request the Court enter judgment in their favor for compensatory

damages, punitive damages, interest and any other relief the Court renders appropriate.



                                          COUNT III
                                         CONVERSION
       61.     Plaintiffs restate, re-allege, and incorporate herein by reference the preceding

paragraphs as though the same were fully set forth herein.

       62.     Defendants have wrongfully exercised control over and/or intentionally interfered


                                                     6
             Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 7 of 9




with the rights of Plaintiffs by limiting customers to a voucher rather than returning monies paid.

       63.     Defendants deprived Plaintiffs of the value they paid for a cruise and declined to

offer the refund promised.

       64.     Plaintiffs have requested and/or demanded that Defendants issue refunds for

cancelled flights and cruises.

       65.     Those acts and omissions caused Plaintiffs to incur damages.

       66.     Plaintiffs are entitled to a refund of the full amount paid for tickets on cancelled

flights and cruises.

       67.     Defendants are large multi-national corporations, which earn hundreds of millions

of dollars annually.

       68.     The fact that Defendants deprived consumers of their monies without the benefit

of the bargain was especially outrageous and warrants punitive damages.

       WHEREFORE, Plaintiffs request the Court enter judgment in their favor for compensatory

damages, punitive damages, interest and any other relief the Court renders appropriate.



                                    COUNT IV
                          FRAUDULENT MISREPRESENTATION
       69.     Plaintiffs restate, re-allege, and incorporate herein by reference the preceding

paragraphs as though the same were fully set forth herein.

       70.     Defendants misrepresented to Plaintiffs they were procuring goods and services of

the value of the purchase price.

       71.     Defendants each separately and knowingly mispresented to Plaintiffs that they

would receive a refund.

       72.     Defendants’ representations were made with the intent that rely upon the


                                                     7
             Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 8 of 9




misstatements in accepting travel vouchers instead of pressing for a refund.

       73.     Plaintiffs detrimentally relied on Defendants’ misrepresentations.

       74.     The reliance by Plaintiffs on Defendants’ misrepresentations was reasonable.

       75.     Defendants’ misrepresentations proximately caused damage to Plaintiffs.

       76.     By misrepresenting that Plaintiffs were only entitled to travel vouchers,

Defendants financially harmed Plaintiffs, causing damages.

       77.     Defendants’ actions were willful and outrageous rendering punitive damages an

appropriate remedy.

       WHEREFORE, Plaintiffs request the Court enter judgment in their favor, punitive

damages, interest and any other relief the Court renders appropriate.

                                   PLAINTIFFS’ DAMAGES

       41.     Plaintiffs seek the amount of monies paid, trebled under the Pennsylvania Unfair

Trade Practice and Consumer Protection Law.

       42.     Plaintiffs seek damages for stress, anxiety, sleep loss, loss of enjoyment,

opportunity cost and pain and suffering.

       43.     Because of the willful, reckless, deceptive nature of the acts described above, and

the size and assets of Defendants, Plaintiffs seek punitive damages.

       44.     Plaintiffs also seek attorneys’ fees and costs.

       45.     While Plaintiffs will quantify their damages with specificity in the course of

discovery and/or at trial, Plaintiffs reasonably estimate the total compensatory damages,

treble/punitive damages and attorneys’ fees and costs to be $100,000.00 or greater.

       Wherefore, Plaintiff, Charles Atkinson and Rhonda Atkinson respectfully pray for

judgment as follows:



                                                     8
             Case 2:05-mc-02025 Document 796 Filed 06/24/21 Page 9 of 9




                 a.        All actual damages Plaintiff suffered;

                 b.        Statutory damages in accordance with the UTPCPL;

                 c.        Treble damages as provided under the UTPCPL;

                 d.        Punitive damages for the tort claims;

                 e.        Any other relief this Honorable Court deems appropriate.


                                    DEMAND FOR JURY TRIAL

        Please take notice that Plaintiff, Charles Atkinson and Rhonda Atkinson demands a

jury trial in this case.

                                                      Respectfully submitted,

 Dated: 06/24/2021                                    By: s/ Jacob U. Ginsburg
                                                      Jacob U. Ginsburg, Esq.
                                                      Kimmel & Silverman, P.C.
                                                      30 East Butler Pike
                                                      Ambler, PA 19002
                                                      Phone: 215-540-8888
                                                      Facsimile: 877-788-2864
                                                      Email: jginsburg@creditlaw.com
                                                      teamkimmel@creditlaw.com




                                                        9
